DETAILED ACTION
This is a non-final office action in response to applicant’s preliminary amendment filed on 4/16/2020.
Claims 1-18 are pending and being considered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, initialed and dated copy of Applicant’s IDS form 1449 filed as stated above is attached to the instant Office Action.
Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Meshi et al (US20200244685A1) discloses method to identify multiple scans each of the scans including an access of multiple ports on a given destination node by a given source node. 
Poletto et al (US20060067220A1) discloses techniques for tracking dynamically negotiated port connections in a network including collecting statistical information on packets that are sent between nodes, inspecting packets of control connections to detect payload fragments that denote ephemeral port negotiation.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Para. [13] of the published specification contents hyperlinks: https://en.wikipedia.org/wiki/UDP_hole_punching.
The disclosure is objected to because of the following informalities: 
Para. [70] of the published specification, may read as “Check if the payload of these UDP packets are if the payload comprises a numeric sequence that matches a possible IP address”.
Appropriate correction is required.
Claim Objections
Claims 1-6, 8-17 are objected to because of the following informalities:  
Word “if” in the claims is suggested to be replaced with either “whether” or “when” when it is more appropriate: 
For instance, claim 1 line 2, limitation “monitoring means configured to monitor if a firewall receives …” may read as “monitoring means configured to monitor when a firewall receives …” or “monitoring means configured to monitor whether a firewall receives …”.
Claim 1 line 13, “checking means configured to check if the first payload is the same … as the second payload” may read “checking means configured to check whether the first payload is the same … as the second payload”.
Claim 1 line 16, “blocking means configured to cause…to block … packet if the firewall receives …” may read “blocking means configured to cause…to block … packet when the firewall receives …”.
Applicant is suggested to check following claims to clarify the claim languages due to concern of using word “if” when it is applicable: claims 2-6, 8-17.
Claim 8 (similarly claim 16) recites “An apparatus (A method), … wherein a server communicates with a device having a device IP number from the server IP address and the server port number”. It is not clear how the device IP number is from the server IP address and the server port number. Applicant is suggested to clarify the underlined above. 
Appropriate correction is required.
Claim Interpretation(s) - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“monitoring means configured to …”, “checking means configured to …”, “blocking means configured to …”, in claim 1;
“inhibiting means configured to …”, in claim 2;
“supervising means configured to …”, in claim 6;
“obtaining means configured to …”, “sending means configured to …”, “monitoring means configured to …”, “repeating means configured to …”, in claim 8;  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1, similarly claim 9, 17, recites “comprising monitoring means configured to monitor if a firewall receives a first packet and a second packet” can be interpreted as “comprising monitoring means configured to monitor when a firewall receives a first packet and a second packet” or “comprising monitoring means configured to monitor whether a firewall receives a first packet and a second packet”, rendering the claim indefinite. For the purpose of examining, the limitation above is interpreted as “comprising monitoring means configured to monitor when a firewall receives a first packet and a second packet”.
The term “substantially” in claim 5, 13 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes other claims uses “substantially” with word “same or” which is interpreted as “same”. For instance, claim 2, “… the first payload is not the same or substantially the same as the second payload” is interpreted as “… the first payload is not the same as the second payload”.
Dependent claims are also rejected under the same rationale for failing to cure the deficiencies set forth for the independent claims above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7,9-12, 15,17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger et al (US20060018262A1, hereinafter, "Boulanger"), in view of Ford et al (“Peer-to-Peer Communication Across Network Address Translator”, USENIX Annual Technical https://www.usenix.org/legacy/event/usenix05/tech/general/full_papers/ ford/ford_html/, 2005, hereinafter, “Ford”).
Regarding claim 1, Boulanger teaches:
An apparatus, comprising monitoring means (Boulanger, [Abstract] A detection and response system) configured to monitor if a firewall receives a first packet and a second packet (Boulanger, [Abstract] for detecting within a stream of normal computer traffic a subset of … TCP or UDP packets (i.e. first packet and second packet)), wherein the first packet is directed to an IP address and a first port number; wherein the second packet is directed to the IP address and a second port number different from the first port number (Boulanger, [Abstract] with one IP Source Address (SA) value, one or a few Destination Address (DA) values (i.e. IP addresses), and a number exceeding a threshold of distinct Destination Port (DP) values (i.e. port numbers)); 
wherein the first packet has a first payload; wherein the second packet has a second payload; checking means configured to check if the first payload is the same or substantially the same as the second payload (Boulanger, [0009] Port scanning is one of the techniques used by hackers or attackers to gather information relative to one host or several hosts…In either case the hackers hope a non-suspecting host responds with packets from which information about the host can be gleaned. Examiner notes Fig. 1 of instant application shows the admitted known flow of hole punching where each packet includes payload with source IP address and Port number for the purpose of Sensor B sending message including these information. Examiner further notes the limitation that the first payload and second payload consist of same IP address and port number suggests the packers are from the same source. It is obvious to one ordinary skilled in the arts that Boulanger is performing this checking to determine whether the attack is doing port scanning); and blocking means configured to cause the firewall to block the first packet and the second packet if the firewall receives the first packet and the second packet and the first payload is the same or substantially the same as the second payload (Boulanger, [0017] In response to the alarm the network administrator takes action to limit action of the SA from which the packets are launched. And [0053] the invention could include dropping (i.e. blocking) all subsequent packets with the same SA, DA, DP).  
While Boulanger teaches detection of port scanning to prevent malicious attack as the claimed invention but does not explicitly teaches hole punching however in the same field of endeavor Ford teaches:
wherein a hole through a firewall is punched for the IP address such that the firewall passes packets directed to the IP address and a hole port number different from the first port number and the second port number (Ford, discloses the well-known techniques called hole punching in networking to establish direct connection between devices, see section 3, UDP Hole Punching, in particular section 3.2 (page 4): Establishing Peer-to-Peer Sessions, Suppose client A wants to establish a UDP session directly with client B. Hole punching proceeds as follows: 1. A initially does not know how to reach B, so A asks S for help establishing a UDP session with B. 2. S replies to A with a message containing B's public and private endpoints (i.e. B’s IP address and port number). At the same time, S uses its UDP session with B to send B a connection request message containing A's public and private endpoints. Once these messages are received, A and B know each other's public and private endpoints. 3. When A receives B's public and private endpoints from S, A starts sending UDP packets to both of these endpoints, and subsequently “locks in” whichever endpoint first elicits a valid response from B”); Examiner notes once hole punching is established, legitimate port number of a  requesting source device is recognized by the server, therefore it is obvious to one ordinary skilled in the arts that this port number is different from those port numbers that have been scanned as taught by Boulanger from the attacker to scan the possible port numbers of the device to be connected to.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Ford in the automatically detecting of distributed port scanning in computer networks of Boulanger by identifying hole punching parameters such as destination value, i.e. port number for establishing direct communication between devices. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the well-known technique of hole punching for direct communication between peer devices of Ford (Ford, Section 3) along with Boulanger’s detection of port scanning to prevent malicious attack.

Regarding claim 9, Boulanger-Ford combination teaches:
A method (Boulanger, [Abstract] A detection and response system, [Claim 1] A method to detect unauthorized scanning on a network), comprising: method steps substantially similar to the method steps performed by the apparatus of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above.

Regarding claim 17, Boulanger-Ford combination teaches:
A non-transitory computer program product (Boulanger, [Abstract] A detection and response system, [Title] Method, system and program for automatically detecting distributed port scans in computer networks) comprising a set of instructions, which when executed on an apparatus, cause the apparatus to: perform method steps substantially similar to the method steps performed by the apparatus of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above.

Regarding claim 2, similarly claim 10, Boulanger-Ford combination further teaches:
The apparatus according to claim 1, the method according to claim 9, further comprising inhibiting means configured to inhibit the blocking of the first packet and the second packet if the first payload is not the same or substantially the same as the second payload (Since different payload of first packet and second packet suggests the requesting source devices are different, therefore it is obvious to one ordinary skilled in the art to understand the requesting source device may not be attacker, therefore blocking of the first and second packets is not necessary, i.e. inhibiting the blocking).  

Regarding claim 3, similarly claim 11, Boulanger-Ford combination further teaches:
The apparatus according to claim 1,InventorJarno NIEMELAAtty. Docket No. 11142-007US1Serial No. To be assignedFiledHerewith the method according to claim 9, Page4 of 9wherein the monitoring means is configured to monitor if the firewall receives a third packet (Boulanger, [Abstract] for detecting within a stream of normal computer traffic a subset of (should focus on network traffic eliciting a response) TCP or UDP packets (i.e. first packet, second packet or third packet)); wherein the third packet is directed to the IP address and a third port number different from the first port number and different from the second port number (Boulanger, [Abstract] with one IP Source Address (SA) value, one or a few Destination Address (DA) values (i.e. IP addresses), and a number exceeding a threshold of distinct Destination Port (DP) values (i.e. port numbers)); wherein the third packet has a third payload; wherein the checking means is configured to check if the third payload is the same as at least one of the first payload and the second payload (Boulanger, see [0009]. Boulanger’s teachings above for first and second packets can also apply to the third packet); and wherein the blocking means is configured to cause the firewall to block the third packet if the third payload is the same or substantially the same as at least one of the first payload and the second payload (Boulanger, [0017] In response to the alarm the network administrator takes action to limit action of the SA from which the packets are launched. And [0053] the invention could include dropping (i.e. blocking) all subsequent packets with the same SA, DA, DP).  

Regarding claim 4, similarly claim 12, Boulanger-Ford combination further teaches:
The apparatus according to claim 2, the method according to claim 10, wherein the inhibiting means is configured to inhibit the blocking of the third packet if the third payload is not the same or substantially the same as the first payload and not the same or substantially the same as the second payload (Since different payload of first packet and second packet or third packet suggests the requesting source devices are different, therefore it is obvious to one of ordinary skilled in the art understand that the requesting source device may not be attacker, therefore blocking of the first and second packets as well as the third packet is not necessary, i.e. inhibiting the blocking).  

Regarding claim 7, similarly claim 15, Boulanger-Ford combination further teaches:
The apparatus according to claim 1, the method according to claim 9, wherein each of the first packet and the second packet is a packet of a sessionless protocol (Boulanger, [Abstract]A detection and response system including a set of algorithms for detecting within a stream of normal computer traffic a subset of (should focus on network traffic eliciting a response) TCP or UDP packets (i.e. packet of a sessionless protocol)…).  

Regarding claim 18, Boulanger-Ford combination further teaches:
The computer program product according to claim 17, embodied as a computer-readable medium or directly loadable into a computer (Boulanger, [0035] A Central Processing Unit (CPU) 204 has access to data stored at configuration in Read Only Memory (ROM) 206 to implement the algorithms of the present invention and thereby update RAM).

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger-Ford combination as applied above to claim 1, 9 respectively, in further view of Wang (US20110088088A1, hereinafter, “Wang”).
Regarding claim 5, similarly claim 13, Boulanger-Ford combination teaches:
The apparatus according to claim 1, the method according to claim 9,InventorJarno NIEMELAAtty. Docket No. 11142-007US1 wherein the first payload comprises a first numeric sequence corresponding to a first device IP address and the (As admitted by applicant with Fig. 1 of the instant application, it is known in the art that payload of packet includes IP address of the requesting device where IP address is known to content a numeric sequence. Examiner notes, a first device IP address is interpreted as a first “device IP address” and a second device IP address is interpreted as a second “device IP address” which may imply the same device but with first and second IP address), 
While the combination of Boulanger-Ford does not expressly teach the following limitation(s) but in the similar field of endeavor Wang teaches:
and wherein the checking means is determining the first payload is substantially the same as the second payload if the first device IP address is the same as the second device IP address and a size of the first numeric sequence is different from a size of the second numeric sequence (Wang, [Abstract] A frame blocking method for wireless device comprises the steps of: receiving a frame (i.e. payload of packet); determining if a size of the frame complies with a predetermined size? If "YES" then proceed; … determining if an IP address contained in the frame is the same with a currently using IP address pre-stored in the client device? If "NO" then ignore the frame, if "YES" then handle the frame by normal operations. Also referring to Fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Wang in the automatically detecting of distributed port scanning in computer networks of Boulanger-Ford by determining received datagram based on IP address and size of the datagram. This would have been obvious because the person having ordinary skill in the art would have been .

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger-Ford combination as applied above to claim 1, 9 respectively, in further view of Kim et al (US20150365378A1, hereinafter, “Kim”).
Regarding claim 6, similarly claim 14, Boulanger-Ford combination teaches:
The apparatus according to claim 1, the method according to claim 9,
While the combination of Boulanger-Ford does not expressly teach the following limitation(s) but in the similar field of endeavor Kim teaches:
further comprising supervising means configured to supervise if the first payload comprises a third numeric sequence corresponding to a third device IP address; wherein the inhibiting means is configured to inhibit the blocking of the first packet if the first payload does not comprise the third numeric sequence (Kim, [0055] the whitelist 34 is set by a manager (i.e. supervising means).  A whitelist for UDP sessions includes the IP addresses of UDP transmission devices 15 and 16, the port numbers of the UDP transmission devices 15 and 16, the IP addresses (i.e. third numeric sequence) of UDP reception devices 85 and 86, the port numbers of the UDP reception devices 85 and 86, an acceptable data transfer rate, etc.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Kim in the automatically detecting of distributed port scanning in computer networks of Boulanger-Ford by using whitelist including IP address of device to enable communication for data .

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al (“Peer-to-Peer Communication Across Network Address Translator”, USENIX Annual Technical Conference, https://www.usenix.org/legacy/event/usenix05/tech/general/full_papers/ ford/ford_html/, 2005, hereinafter, “Ford”), in view of Junod et al (US20200059480A1, hereinafter, “Junod”).
Regarding claim 8, Ford teaches:
An apparatus (Ford, client A), comprising obtaining means configured to obtain a server IP address and a server port number (Ford, Section 3, UDP Hole Punching. Referring to Fig. 4, Client A establishes session A-S with server S with server S’s IP address and port number), wherein a server communicates with a device having a device IP number from the server IP address and the server port number (Ford, also Fig. 4, server S establishes session B-S with client B with server S’s and client B’s IP address and respective port number); sending means configured to send a packet to the device, wherein the packet is addressed to the device IP address and a preliminary device port number and comprises the server IP address and the server port number as a source address (Ford, Section 3.2.2, At the same time, S uses its UDP session with B to send B a connection request message containing A's public and private endpoints, as shown as session B-S in Fig. 4); 

monitoring means configured to monitor if the packet to the device is blocked by a firewall (Junod, discloses a method of scanning a plurality of ports at one or more target IP addresses, see [Abstract]. And [0027] At step 404 a response of the security appliance is recorded, for example noting whether a positive or negative response to the probe requests of the scan was received or whether no response was received (indicating that the probe request was filtered by the security appliance (i.e. firewall))); and repeating means configured to repeat the sending and the monitoring until the respective packet to the device is not blocked (Junod, [0019] At step 202, the port scan hosts 102 takes as input the network to scan, that is the one or more target hosts 104 (IP addresses) to scan and the port numbers of the ports to scan… different port numbers can be specified for each target host 104, ... The total set of ports to scan (that is the ports to scan on each target host 104 for all targets hosts 104) is split into sets of ports. And [0028] Using one or more of the described approaches, it has been found that the probe rate can be set, in certain environments, to as high as (6 ms).sup.-1, sending a probe about every 6 ms, without being blocked by security appliances), wherein each of the packets of the repetitions is addressed to the device IP address and a respective preliminary device port number and comprises the server IP address and the server port number as the source address; wherein the respective preliminary device port numbers of different repetitions are different from each other (Junod, [0019] At step 202, the port scan hosts 102 takes as input the network to scan, that is the one or more target hosts 104 (IP addresses) to scan and the port numbers of the ports to scan…different port numbers can be specified for each target host 104,… Examiner further notes port scanning suggests the target host (such as host 104 of Junod) is scanning port with port numbers of different values).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Junod in the establishing peer-to-peer session using UDP hole punching of Ford by port scanning to identify the port number of target host. This would have been obvious because the person having ordinary skill in the art would have been motivated to scan a plurality of ports at one or more target IP addresses to use the port number in align with the target host IP address to establish connection with the target host (Junod, [Abstract]).

Regarding claim 16, Ford-Junod combination teaches:
A method, comprising method steps substantially similar to the method steps performed by the apparatus of claim 8, therefore is rejected with same rational set forth as rejection of claim 8 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436                                                                                                                                                                                                        


/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436